IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARK ECKART,                                :   No. 479 EAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (PETE'S CARSTAR COLLISION),           :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.